Citation Nr: 1733409	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-30 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral hip disability.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2016, the Veteran and his spouse testified before the undersigned at a videoconference hearing in Montgomery, Alabama.  A transcript of that hearing has been associated with the claims file and reviewed. 

This case was previously before the Board in February 2016 and July 2016, on which occasions it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether the Veteran's current bilateral hip disability had its onset in or is otherwise related to his period of active service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Certain chronic diseases, including arthritis, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997), overruled on other grounds by Walker, 708 F.3d 1331. 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for a bilateral hip disability have been met.  

The evidence demonstrates a current diagnosis of bilateral degenerative arthritis of the hips.  04/14/2016 VBMS, C&P Exam (Hip & Thigh DBQ), p. 1.  In June 2014, the Veteran underwent a total hip joint replacement.  Id. at 6.  Thus, the Board finds that a current disability is shown.  

The competent and probative evidence is also at least in equipoise as to whether the record demonstrates a continuity of symptomatology.  In this regard, the evidence demonstrates that the Veteran sought treatment for hip and low back pain in service.  07/24/2014 VBMS, STR-Medical No. 1, pp. 33, 62; 07/24/2014 VBMS, STR-Medical No. 2, p. 45.  In January 2016, the Veteran testified that he began experiencing hip and low back pain in service and that the symptoms have persisted.  The Veteran associated his hip and low back pain with tennis, which the Veteran played competitively while in service.  01/04/2016 VBMS, Hearing Testimony, pp. 9-11; see also 05/27/2016 VBMS, Correspondence.  

In July 2017, a Veterans' Health Administration (VHA) physician opined that playing tennis could lead to degeneration of the hip joint; thus, if the Veteran's symptoms began during service, it is possible that they contributed to the pain that led to the June 2014 hip replacement.  The VHA physician further opined that it is possible the Veteran had a condition that would eventually lead to hip arthritis, such as hip dysplasia, that made its initial presentation during or was aggravated by service, citing as support the in-service treatment records demonstrating pain below the iliac crest.  Finally, the VHA physician concluded that it is at least as likely as not that the Veteran's hip pain began during his period of active service.  07/28/2017 VBMS, Correspondence No. 3.  

Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's bilateral hip disability had its onset in or is otherwise related to his period of active service.  In any event, service connection for arthritis may be established solely on the basis of continuity of symptomatology, and the Board finds that the competent and probative evidence is at least in equipoise as to whether hip pain was noted during service and whether there is post-service continuity of the same symptomatology.  See Walker, 708 F.3d at 1338; Savage, 10 Vet. App. at 495-97.  

The Board acknowledges the April 2016, August 2016, and September 2016 VA examiners' opinions finding it less likely than not that the Veteran's bilateral hip disability was incurred in or related to service.  However, in July 2016, the Board found the April 2016 VA examiner's opinion to be inadequate because it failed to satisfactorily consider the Veteran's lay assertions that his hip disability is due to playing tennis in service.  In May 2017, the Board requested an opinion from a VHA physician after finding that the August 2016 and September 2016 opinions failed to consider the Veteran's complaints of hip pain while in service.  Accordingly, the Board assigns no probative weight to the April 2016, August 2016, and September 2016 VA examiners' opinions, as they failed to properly consider all relevant evidence.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a bilateral hip disability is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


